                              Case 20-10691       Doc 154     Filed 10/30/20      Page 1 of 2
Entered: October 30th, 2020
Signed: October 29th, 2020

SO ORDERED




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF MARYLAND
                                                at Greenbelt

          In re:                                             *    Case No. 20-10691-TJC
          Zachair, Ltd.                                      *    Chapter    11
                               Debtor                        *
           *       *    *   *    *    *    *   *     *    *   *    *    *
                 ORDER DENYING MOTION FOR EXTENSION OF SCHEDULING ORDER

                   Before the court is a motion for extension of scheduling order filed by the creditor Sandy

         Spring Bank on October 26, 2020. ECF 138. The debtor filed a response on October 29, 2020.

         ECF 150. The Bank seeks a continuance of the hearing so that it may obtain discovery from and

         depose representatives of Legalist DIP SPV II, LP (“Legalist”) and Dewberry Engineers. The

         court resolved the motion at the pre-trial conference held on October 29, 2020.

                   For the reasons set forth on the record at the pre-trial conference, it is, by the United

         States Bankruptcy Court for the District of Maryland,

                   ORDERED, that the motion for extension of scheduling order (ECF 138) is denied; and it

         is further

                   ORDERED, that by agreement of the debtor, Legalist will make itself available for a one

         hour deposition on use of funds or such other relevant topics, but not including requests

         Numbered 3-7 and 9 on ECF 138 at p. 12 of 16; and it is further



                                                              1
                 Case 20-10691       Doc 154     Filed 10/30/20    Page 2 of 2




       ORDERED, that, by agreement with the debtor, by close of business on October 29,

2020, the Bank shall send the debtor a specific statement of the TOPO documents its seeks from

Dewberry Engineers from 2017 to the present, and the debtor shall use best efforts to obtain the

documents and make Dewberry available for a short deposition.

cc:    Debtor
       Debtor’s Counsel
       Creditor – Sandy Spring Bank
       Creditor’s Counsel
       U.S. Trustee

                                       END OF ORDER




                                                2
